PER CURIAM.
The appellant filed a rule 3.850 postcon-viction motion asserting that he was improperly sentenced as a prison releasee reoffender (PRR) for robbery by sudden snatching. Robbery by sudden snatching is not one of the enumerated offenses qualifying a defendant for PRR enhancement. See Smith v. State, 891 So.2d 1133 (Fla. 4th DCA 2005); Cohen v. State, 920 So.2d 682 (Fla. 2d DCA 2006).
In response to this Court’s order issued pursuant to Toler v. State, 493 So.2d 489 (Fla. 1st DCA 1986), the state has conceded that the trial court has failed to attach any portion of the record refuting the appellant’s claim.
We therefore reverse and remand this claim for further proceedings by the trial court. As to all other claims in the motion, we hereby affirm the trial court’s order.
AFFIRMED IN PART, REVERSED AND REMANDED IN PART.
LEWIS, C.J, WOLF and MAKAR, JJ„ concur.